Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  133435 & (18)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 133435     

                                                                   COA: 274786      

                                                                   Wayne CC: 83-370170

  DENNIS LEE HELWIG, JR.,

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the January 25, 2007
  order of the Court of Appeals is considered, and it is DENIED, because the defendant's
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to vacate
  conviction is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2007                       _________________________________________
         d0618                                                                Clerk